Citation Nr: 0818715	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-16 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine L4-5, L5-
S1 (hereinafter, "low back disorder") prior to February 8, 
2007, and to a rating in excess of 20 percent therefrom.

2.  Entitlement to a compensable rating for fungus of the 
feet.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to January 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which continued the 10 percent 
rating for the veteran's service-connected low back disorder, 
the noncompensable (zero percent) rating for his feet fungus, 
and denied his TDIU claim.  A subsequent March 2007 rating 
decision assigned the 20 percent rating for the low back 
disorder, effective February 8, 2007 (the date of his most 
recent VA medical examination).

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected low back disorder has 
been consistently manifested by painful motion.  

3.  Prior to February 8, 2007 the competent medical evidence 
does not reflect that the veteran's low back disorder was 
manifested by moderate limitation of motion; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

4.  For the period as of and since February 8, 2007, the 
competent medical evidence does not reflect the veteran's 
service-connected low back disorder is manifested by severe 
limitation of motion; forward flexion of the thoracolumbar 
spine 30 degrees or less; severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion; 
severe symptoms of intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  

5.  The record does not reflect that the veteran's service-
connected low back disorder has resulted in incapacitating 
episodes as defined by VA regulations.

6.  The veteran's service-connected fungus of the feet does 
not cover at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected; nor does it require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period

7.  The veteran's low back disorder and fungus of the feet 
are his only service-connected disabilities.  

8.  The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected low back disorder prior to 
February 8, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292-5295 (2002).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disorder as of and since 
February 8, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292-5295 (2002).

3.  The criteria for a compensable rating for the veteran's 
service-connected fungus of the feet are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic 
Codes 7806-7813 (2007).

4.  The criteria for the assignment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in October 
2003, which is clearly prior to the January 2004 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification by letters dated in March 2006 
and September 2006, followed by readjudication of his claims 
by the April 2006 Statement of the Case (SOC) and the April 
2007 Supplemental SOC.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 and September 2006 letters contained 
the specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In regard to the aforementioned criteria, the Board notes 
that the aforementioned VCAA notification letters satisfy 
elements (1) and (3).  Although none of these letters 
contained the specific criteria of the relevant Diagnostic 
Code (i.e., element (2)), this information was included in 
the April 2006 SOC.  The Board also notes that the veteran 
has actively participated in the processing of his case, and 
the statements submitted in support of his claim have 
indicated familiarity with the requirements for the benefits 
sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  His 
familiarity with the pertinent criteria for a higher rating 
is further demonstrated by the fact that he has had multiple 
prior claims for an increased rating since service connection 
was established.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  The failure of VA to provide the 
necessary notice has not resulted in prejudice to the 
veteran.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that is not of record.  He has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the April 2008 Board hearing.  
Moreover, he was accorded VA medical examinations in October 
2003 and February 2007.  Consequently, the Board finds that 
the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, the Court recently held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board observes that the regulations for the evaluation of 
skin disabilities were revised, effective on August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002).  In addition, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
evaluating intervertebral disc syndrome were amended, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 
(August 22, 2002).  Further changes were subsequently made to 
the remaining criteria for evaluating spine disorders, 
effective September 26, 2003.  See Fed. Reg. 51,454 (August 
27, 2003).  

Here, the veteran's current increased rating clams were 
received in June 2003.  Therefore, the "old" criteria for 
evaluating the skin is not for application, nor is former 
Diagnostic Code 5293 for evaluating intervertebral disc 
syndrome.  With respect to the remaining criteria for 
evaluating the spine, the Court has held that where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, in a precedent opinion of 
the VA Office of the General Counsel, it was held that, when 
a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000.  In view of these requirements, the Board 
will consider whether higher ratings are warranted under the 
"old" and the "new" criteria.

A. Low Back

Former Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine. When the limitation 
of motion of the lumbar spine is slight, a 10 percent rating 
is provided. When the limitation of motion is moderate, a 20 
percent rating is provided. When the limitation of motion is 
severe, a rating of 40 percent is warranted. 38 C.F.R. § 
4.71a (2002).

Former Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain. With characteristic pain on motion, a 
rating of 10 percent is provided. With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided. When severe, with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided. 38 C.F.R. § 4.71a (2002).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Although the criteria under former Diagnostic Code 5292 were 
less defined than the current criteria and numerical ranges 
of motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations. In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion when rating spine 
disabilities under the old criteria.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

In this case, the Board acknowledges that the veteran's 
service-connected low back disorder is manifested by pain.  
However, the record does not reflect that his pain is of such 
severity as to warrant a rating in excess of 10 percent prior 
to February 8, 2007, or a rating in excess of 20 percent 
therefrom.

Prior to February 8, 2007, the competent medical evidence 
does not reflect that the veteran's low back disorder was 
manifested by moderate limitation of motion; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees.  For 
example, at the October 2003 VA medical examination, while 
flexion of the spine was cautious with some tightness, he had 
flexion from zero to 85 degrees.  Moreover, he had extension 
to 20 degrees with stated pain; full bilateral rotation of 
the lumbosacral spine; bilateral bending to 20 degrees on the 
left with stated pain, and to 30 degrees on the right.  Thus, 
these findings do not indicate moderate limitation of motion, 
when compared to the normal range of motion for the spine, 
nor limitation to the extent necessary for a rating in excess 
of 10 percent under the General Rating Formula for Diseases 
and Injuries of the Spine.

The Board further observes that the October 2003 VA medical 
examination noted that the veteran appeared to have normal 
spinal curves; he was able to fully squat; heel, toe, and 
tandem walk were within normal limits; and there were no 
definite signs of radiculopathy on examination.  As such, the 
examination does not indicate loss of lateral spine motion, 
unilateral, in a standing position; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  There was also no indication of muscle 
spasm on extreme forward bending.  In addition, even at the 
time of the February 2007 VA medical examination it was 
specifically found that he did not have muscle spasm, 
localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
Accordingly, a rating in excess of 10 percent is not 
otherwise warranted under the General Rating Formula for 
Diseases and Injuries of the Spine nor former Diagnostic Code 
5295.

No treatment records are otherwise on file for the relevant 
period which otherwise indicates the veteran satisfies the 
criteria for a rating in excess of 10 percent.

For the period as of and since February 8, 2007, the 
competent medical evidence does not reflect the veteran's 
service-connected low back disorder is manifested by severe 
limitation of motion; forward flexion of the thoracolumbar 
spine 30 degrees or less; severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion; or 
favorable ankylosis of the entire thoracolumbar spine.  

The VA medical examination of February 8, 2007, showed 
forward flexion to 55 degrees, with pain beginning at 35 
degrees.  Although there was additional loss of motion on 
repetitive use, he still had flexion to 45 degrees.  In 
short, these findings do not indicate severe limitation of 
motion when compared to normal; forward flexion of the 
thoracolumbar spine 30 degrees or less; marked limitation of 
forward bending in a standing position; nor abnormal mobility 
on forced motion.

In addition to the foregoing, the February 2007 examination 
specifically found that there was no thoracolumbar spine 
ankylosis.  Moreover, X-rays of the lumbar spine noted, in 
pertinent part, that the vertebral bodies were of normal 
height, without evidence for fracture; and there was no 
subluxation.  There was also no indication of positive 
Goldthwait's sign.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent prior to February 8, 2007, or a 
rating in excess of 20 percent therefrom under former 
Diagnostic Codes 5292 and 5295, nor the current General 
Rating Formula for Diseases and Injuries of the Spine General 
Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered the current Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which provides that an evaluation of 10 percent is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

Here, it does not appear that the veteran experiences 
incapacitating episodes as defined by VA regulations.  
Nothing in the medical treatment records indicates he has had 
bed rest prescribed by a physician and treatment by a 
physician.  Granted, it was reported at the October 2003 VA 
medical examination that he described back pain that could be 
incapacitating approximately every 3 to 6 months, which 
lasted 2 to 3 days.  Further, the February 2007 VA medical 
examination indicated that he experienced incapacitating 
episodes once a month for the past 12 months.  However, these 
findings appear to be based upon the veteran's own reported 
history, and not whether he satisfied the definition of an 
incapacitating episode as defined by VA regulations.  
Further, at the April 2008 hearing the veteran testified that 
while his physician recommended he rest when he experienced 
flare-ups of his back symptomatology, the physician had not 
actually prescribed bedrest.  Thus, the Board concludes that 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is not for application in this case.

B.  Fungus of the Feet

The veteran's service-connected fungus of the feet is rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7813 which provides 
for evaluation on the basis of disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806) 
depending upon the predominant disability.

As the service-connected fungus is of the feet, then it is 
clear that it does not affect the head, face, or neck.  Thus, 
Diagnostic Code 7800 is not applicable in the instant case.

Under the current Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.). 

Under Diagnostic Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar.  A superficial 
scar is not one associated with underlying soft tissue 
damage.  

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.  

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.  

In this case, however, the service-connected disability is 
fungus of the feet, and, as such, is not really analogous to 
the type of impairment contemplated by that of a scar(s).  
Moreover, the competent medical evidence indicates that the 
predominant disability is more analogous to dermatitis, and 
therefore should be rated under the criteria found at 
Diagnostic Code 7806.  

Diagnostic Code 7806 provides that a noncompensable rating is 
to be assigned if less than 5 percent of the entire body or 
less than 5 percent of the exposed areas are affected; and, 
no more than topical therapy required during the past 12-
month period.  A compensable rating of 10 percent requires at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

The October 2003 VA medical examination found, on evaluation 
of the skin, that the veteran did have moccasin-type tinea 
pedis over the feet.  Unfortunately, this examination does 
not appear to contain findings to evaluate whether a 
compensable rating is warranted under Diagnostic Code 7806.  
However, as demonstrated on the more recent February 2007 VA 
medical examination, the service-connected disability does 
not cover exposed areas, and the percent of total body area 
affected is less than 5 percent.  The examination did find 
that the service-connected condition resulted in itching 
between the toes, tenderness, flaking of the skin, and 
burning.  Nevertheless, both examinations indicate that it 
was treated with over-the counter medication, with the 
February 2007 VA examination specifically identifying it as 
Gold Bond cream.  Moreover, it was specifically stated on 
that examination that the treatment was neither a 
corticosteroid nor an immunosuppressive.  In other words, the 
examination shows that no more than topical therapy is 
required for treatment of the service-connected disability, 
which is consistent with the criteria for a noncompensable 
rating under Diagnostic Code 7806.  As such, a compensable 
rating is not warranted.


II.  TDIU

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough. A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

In the instant case, the Board finds that the veteran is not 
entitled to a TDIU.

The Board observes that the veteran's low back disorder and 
fungus of the feet are his only service-connected 
disabilities.  As such, his overall combined disability 
rating is 20 percent.  See 38 C.F.R. § 4.25.  Therefore, he 
is not entitled to a TDIU on a schedular basis.

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extra-schedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Board may consider whether remand 
to the RO for referral to those officials is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOGCPREC 
6-96.

The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  As detailed above, the Board has 
already determined that the low back disorder does not cause 
impairment which warrants more than a 20 percent rating, 
while the fungus of the feet does not warrant a compensable 
rating.  These findings do not suggest that the service-
connected disabilities, either separately or together, cause 
such impairment as to render the veteran unemployable.  
Moreover, the February 2007 VA examiner opined that while the 
service-connected low back disorder made the veteran unable 
to maintain gainful employment in a position that required 
strenuous activity or repeat bending, with proper training he 
should be able to maintain employment in a position that was 
"light duty" or otherwise known as sedentary employment.

The Board also notes that the veteran is currently employed 
as an electrician, although he testified at his April 2008 
hearing that he had missed work and had experienced other 
problems as a result of his service-connected disabilities.  
However, the Board is of the opinion that such impairment has 
been adequately compensation by the current schedular 
ratings.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).

The Board further notes that the veteran contended at his 
hearing that his background and training prevent him from 
obtaining any type of sedentary employment.  However, as 
detailed above, the February 2007 VA examiner opined that he 
could obtain such employment with training.

For these reasons, the Board concludes the veteran is not 
entitled to a TDIU on an extraschedular basis.  

III.  Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the current 
appellate claims, and they must be denied.  An increased 
rating is not warranted during any portion of the appeal 
period.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Therefore, the benefits sought on appeal are denied.

ORDER

Entitlement to a rating in excess of 10 percent for low back 
disorder prior to February 8, 2007, and to a rating in excess 
of 20 percent therefrom, is denied.

Entitlement to a compensable rating for fungus of the feet is 
denied.

Entitlement to a TDIU due to service-connected disabilities 
is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


